Title: To Benjamin Franklin from the Massachusetts House of Representatives, 6 November 1770
From: Massachusetts House of Representatives
To: Franklin, Benjamin


These instructions introduced Franklin to the boiling cauldron of resentment in Massachusetts. Anger was directed at more than the troops in Boston—at what the colonists took to be the helplessness of the civil authority before the military, the secret and false reports sent home, the subordination of the legislature to an executive controlled by undisclosed instructions from London, the arbitrary power of the admiralty courts and the threat to the whole legal system of the province. These grievances, whatever their reality, combined to create among the leaders in Boston a mood that already foreshadowed rebellion. Through Samuel Cooper, Franklin had urged them to put their faith in the crown, for he was not yet ready to abandon hope of redress from the throne. They were. Such hope seemed to them mere romanticism; they made no distinction between royal and ministerial policy, which they regarded as a threat to their property and their rights. Although they had chosen as their new agent a moderate who still preached restraint, their own sense of restraint was wearing extremely thin.
 
  Sir,
Province of the Massachusetts Bay Novembr. 6th, 1770
The House of Representatives of this his Majesty’s Province, having made Choice of you to appear for them at the Court of Great Britain, as there may be Occasion, it is necessary that you be well informed of the State and Circumstances of the Province, and the Grievances it labours under, the Redress of which will require your utmost Attention and Application.
You are sensible that the British Parliament has of late years thought proper to raise a Revenue in America without our Consent, by divers Laws made expressly for that Purpose: and to dispose of the Monies raised, for the Administration of Justice and the Defence of the Colonies: The Reasons and Grounds of our Complaint against these Acts, are so well known and understood by you, that it is needless for us to mention them at this Time.
The Measures which have been taken by the American Assemblies, to obtain the Repeal of these Acts, though altogether consistent with the Constitution, and clearly within the Bounds of the Subjects Rights, have been nevertheless disgustful to Administration at home; to whom we have been constantly represented, by Servants of the Crown, and others on this Side the Water, in the most disagreable and odious Light.
Whether this Province has been considered as having a Lead among the other Colonies, which they have never asserted; or whether it is because Governor Bernard, the Commissioners of the Customs, and others who have discovered themselves peculiarly inimical to the Colonies, have had their Residence here, Certain it is that the Resentment of Government at home has been particularly pointed against this Province. For it is notorious, that we have been charged with taking inflammatory measures tending to create unwarrantable Combinations, to excite an unjustifiable Opposition to the constitutional Authority of Parliament, and revive unhappy Divisions among the Colonies, and we have frequently been censured as disobedient to Government, for Parts of Conduct taken by us, in no wise dissimular to those which have been taken by other Colonies, without the least Censure or Observation.
While Administration appeared to have conceived undue Prejudices against us, our Enemies here, have not failed to take every Measure to increase those Prejudices: and particularly by representing to the King’s Ministers that a Spirit of Faction had so greatly and universally prevailed among us, as that Government could not be supported, and it was unsafe for the Officers of the Crown to live in the Province and execute their Trust, without the Protection of a military Force. Such a Force they at length obtained; the Consequence of which was a Scene of Confusion and Distress for the Space of seventeen Months, which ended in the Blood and Slaughter of his Majesty’s good Subjects.
It was peculiarly mortifying to us, to see the whole System of civil Authority in the Province yeilding to this most dangerous Power: And at the very Time, when the Interposition of the civil Magistrate was of the most pressing necessity, to check the wanton and bloody Career of the Military, the Lieutenant Governor himself declared, as Governor Bernard had before, that “he had no Authority over the King’s Troops in the Province;” and his Majesty’s Representative in Council became an humble supplicant for their Removal out of the Town of Boston! What would be the Feelings of the Subjects in Great Britain, if contrary to their Bill of Rights, and indeed to every Principle of civil Government; Soldiers were posted even in their Capital, without the Consent of their Parliament? And yet the Subjects of the same Prince in America, who are intitled to the same Freedom, are compelled to submit to as great a military Power as Administration shall be pleased to order, to be posted among them in a time of profound Peace, without the Consent of their Assemblies. And this military Power is allowed to trample upon the Law of the Land, the common Security, without Restraint. Such an Instance of absolute, uncontrouled military Tyranny must needs be alarming to those, who have before in some Measure enjoy’d, and are still intitled to the Blessings of a free civil Government, having never forfeited the Character of loyal Subjects.
After the fatal Tragedy of the 5th. of March last, the Regiments under the Command of Lt. Colonel Dalrymple were removed from the Town of Boston, to the Barracks on Castle Island, in Consequence of a Petition of the Town to the Lt. Governor, and his Prayer to the Colonel. Since which in Pursuance of Instruction to the Lt. Governor the Garrison there in the Pay of the Province has been withdrawn, and a Garrison of his majesty’s Regular Troops placed in their Stead: and by the inclosed Affidavits [in the margin: Capt. Phillips and Mr. Hall’s] it appears, that merely in Obedience to Instructions the Lieutenant Governor has made an absolute Surrender of that Fortress to Colonel Dalrymple: and altho’ the Surrender was made by him ostensively as Lieutenant Governor, yet even the Shew that was made of the Authority of the Governor, served only to make the Surrender the more solemn and effectual; the Governor by Charter has the Right of committing the Custody and Government of the Fortress to such Person or Persons as to him shall seem meet; But he has given up this Right to Colonel Dalrymple, by vesting him with the Power of garrisoning the Fortress with such Person or Persons as to him shall seem meet; and so far forth he has in an Instance of the greatest Importance, divested himself of the Government of this Province.
We cannot help observing upon this Occasion, that the Instructions which have of late been given to the Governor, some of them at least, have directly militated, as in the present Instance, with the Charter of the Province; and these Instructions are not always adapted to promote his Majesty’s Service, or the Good of the People within this Province, but often appear to be solely calculated to further and execute the Measures and enforce the Laws of a different State; by which Means his Majesty’s Colonies may be entirely subjected to the absolute Will of his other Subjects in Great Britain, for which there can be no Pretence of Right, but what is founded in meer Force.
By Virtue of such positive Instructions, the General Assembly of the Province has been removed from its ancient, established and only convenient Seat in Boston, and is still obliged to hold its Sessions at Harvard-College in Cambridge, to the great Inconvenience of the Members, and Injury of the People, as well as Detriment of that Seminary of Learning, without any Reason that can be assigned but Will and Pleasure. And thus the Prerogative of the King, which is a Trust reposed in him, to be improved only for the Welfare of his Subjects, is perverted to their manifest Injury.
And what is still more grievous is, that the Governor of the Province is absolutely inhibited, as we are told, from laying before the Assembly any Instructions which he receives, even such as carry in them the evident Marks of his Majesty’s Displeasure; by which means the House of Representatives cannot have it in their Power to obtain here that precise knowledge of the Ground of our Sovereign’s Displeasure, which they are in Reason and Justice entitled to; nor can the ministry be made responsible for any Measures they may advise to in order to introduce and establish an illegal and arbitrary Government over his Majesty’s Subjects in the Colonies.
We have an Instance of this Kind now before us; the Lieutenant Governor of the Province having in his Speech at the Opening of this Session given a dark Hint of something intended against the Province: and when the House of Representatives earnestly desired him to explain it, that they might have a clear understanding of what was intended therein, he declared, as he had before done in other like Cases, that he was not at Liberty to make publick or to communicate to them by Speech or Message an Order of his Majesty in Council, which he had received, altho’ in Consequence therof the State of the Province was to be laid before Parliament. And yet, extraordinary as it may appear, he at the same Time, by a message declared, that although he was not at Liberty to lay the Order before the House, he was very ready to give all the Information in his Power, to any Committee they might think proper to appoint of the Facts and Grounds upon which it was founded, so far as should be consistent with his Instructions.

By such Conduct in the Ministry it appears, that we again may be accused and censured by Parliament, as we have heretofore been, and perhaps suffer the greatest Injury without knowing our Accusers, or the Matters that may be alledged against us.
At the same Time, by an Order of Parliament that the names of Persons giving Intelligence to Ministry which may at any time be laid before Parliament, shall be made secret even to the Members themselves, the greatest Encouragement is given to Persons inimical to the Province, to send home false Relations of Speeches and Proceedings, in publick Assemblies and elsewhere, containing injurious Charges upon Individuals as well as publick Bodies; Some of which have been transmitted home under the Seal of the Province, without the least notice given to those Bodies, or to any but the few in the Secret, to attend and cross examine such Witnesses. And thus even the Parliament itself may be misled into Measures, highly injurious and destructive to the Province, by the Calumny and Detraction of those, who are not and cannot be known, and whose Falsehoods, therefore cannot be detected. So wretched is the State of this Province, not only to be subjected to absolute Instructions given to the Governor to be the Rule of his Administration, whereby some of the most essential Clauses of our Charter vesting in him Powers to be exercised for the Good of the People are totally rescinded, which is in reality a State of Despotism; but also to a Standing Army, which being uncontrouled by any Authority in the Province, must soon tear up the very Foundation of civil Government.
Moreover we have the highest Reason for Complaint that since the late parliamentary Regulations of the Colonies, the Jurisdiction of the Court of Admiralty has been extended to so enormous a Length, as itself to threaten the very Being of the Constitution. By the Statute of 4 Geo. 3: Chap. 15. all Forfeitures and Penalties inflicted by this or any other Act, relating to the Trade and Revenue of the British Colonies and Plantations in America which shall be incurred there, may be prosecuted, sued for and recovered in any Courts of Admiralty in the said Colonies. Thus a single Judge, independent of the People, and in a civil Law Court, is to try these extraordinary Forfeitures and Penalties without a Jury; whereas the same Statute provides, that all Penalties and Forfeitures which shall be incurred in Great Britain, shall be prosecuted, sued for and recovered in any of his majesty’s Courts of Record in Westminster or in the Court of Exchequer in Scotland respectively. Here is the most unreasonable and unjust Distinction made between the Subjects in Britain and America, as tho’ it were designed to exclude us from the least Share in that Clause of Magna Charta, which has for many Centuries been the noblest Bulwark of the English Liberties, and which cannot be too often repeated. “No Freeman shall be taken, or imprisoned, or deprived of his Freehold or Liberties or free Customs, or be outlaw’d or exiled or any otherwise destroyed nor will we pass upon him nor condemn him but by the Judgment of his Peers or the Law of the Land.”
These are some of the insupportable Grievances which this Province has long been labouring under, and which still remain altogether unredressed: For although they have been set forth in the clearest Manner by humble Petitions to the Throne, yet such an Ascendancy over us have the Officers of the Crown here in the Minds of Administration that our Complaints are scarcely heard, our very Petitions are deemed factious, and instead of obtaining any Relief, our Oppressions have been more aggravated, and we have Reason to apprehend will still be increased.
For by the best Intelligence from England we are under strong Apprehensions, that by Virtue of an Act of Parliament of 7. Geo. 3. which empowers his Majesty to appropriate a Part of the Revenue raised in America, for the support of Government and the Administration of Justice in such Colonies where he shall judge it necessary, Administration is determined to bestow large Salaries upon the Attorney General, Judges and Governor of this Province; whereby they will be made not only altogether independent upon the People, but wholly dependent upon the Ministry for their Support. These Appointments will be justly obnoxious to the other Colonies, and tend to beget and keep up a perpetual Discontent among them. For they will deem it unjust as well as unnecessary to be obliged to bear a Part of the Support of Government in this Province, when it is now as it always has been amply and honorably supported by the People here. And the making those Officers thus independent will be to introduce into this Province an arbitrary Administration in the State, and even in the Courts of Law: especially if Designs are also meditating to make other very important Alterations in our Charter, by appointing the Council from home, whereby the Executive will be rendered absolute and the Legislative totally ineffectual to any valuable Purpose. The Assembly is in all Reason sufficiently dependent already upon the Crown: One Branch annually for its Being as it is subject to the negative of the Governor and both Branches for every Grant and Appropriation of their money, and also for their whole Defence and Security as he is Captain General and has by Charter the sole military Command within the Province: All civil Officers are either nominated and appointed by him with the Advice and Consent of his Majesty’s Council, or if elected they are subject to his negative. And our Laws after being consented to by his Majesty’s Governor, are by the first Opportunity from the making thereof to be transmitted to his Majesty for his Approbation or Disallowance. Three years they are subject to the Revision of the Crown Lawyers in Britain, who may always be Strangers to our internal Polity, and sometimes disaffected to us; and at any Time within the three years, his Majesty in his Privy Council may if he thinks proper reject them, and then they become utterly void. Surely the Parliament cannot even wish for greater Checks both upon the Legislative and Executive of a Colony, unless we are to be considered as Bastards and not Sons; a Step further will reduce us to an absolute Subjection. If Administration is resolved to continue such Measures of Severity, the Colonies will in time consider the Mother State as utterly regardless of their Welfare: Repeated Acts of Unkindness on one Side, may by Degrees abate the Warmth of Affection on the other, and a total alienation may succeed to that happy Union, Harmony and Confidence which had before always subsisted, and we sincerely wish may always subsist. If Great Britain instead of treating us as their Fellow Subjects, shall aim at making us their Vassals and Slaves, the Consequence will be, that altho’ our Merchants have receded from their non importation Agreement, yet the Body of the People will vigorously endeavor to become independent on the Mother Country for their Supplies, and sooner than she may be aware of it, may manufacture for themselves. The Colonies like healthy young Sons, have hitherto been chearfully building up the Parent State, and how far Great Britain will be affected, if they should be rendred even barely useless to her, is an Object which we conceive is at this very Juncture worth the Attention of a British Parliament.
Inclosed are the Proceedings of his Majesty’s Council of this Province upon an Affidavit of Mr. Secretary Oliver, which this House apprehend has a Tendency to make a very undue Impression on the Minds of his Majesty’s ministers and others respecting the Temper and Disposition of the People, previous to the tragical Transaction of the Town of Boston on the 5th. of March last. You are therefore desired, so to improve them as to prevent such unhappy Consequences from taking Effect.
Your own Acquaintance with this Province, and your well known warm attachment to it, will lead you to exert all your Powers in its Defence: And as the Council have made choice of Mr. Bolland for their Agent, you will no doubt confer with him, and concert such measures as will promote our common Interest. Your Abilities we greatly confide in; but if you shall think it for the Advantage of the Province to consult with and employ Council learned in the Law, the Importance of your Agency, will be a Motive sufficient for us to acquiesce in such Expence on that Account, as your own Judgment shall dictate to you to be necessary. In the name and by order of the House I am with respect your most humble Servant
Thomas Cushing Spkr.

PS. The House have made Choice of Dr. Lee as their Agent in case of your Death or Absence from Great Britain.
Benjamin Franklin Esqr
 
Endorsed: No. 1. 1770 Agent To Dr Francklin
